28 Mich. App. 519 (1970)
184 N.W.2d 516
PEOPLE
v.
RAINWATER
Docket No. 8465.
Michigan Court of Appeals.
Decided December 7, 1970.
*520 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas R. Lewis, Assistant Prosecuting Attorney, for the people.
William R. Stackpoole, for defendant on appeal.
Before: FITZGERALD, P.J., and HOLBROOK and T.M. BURNS, JJ.
PER CURIAM.
The people move to affirm (GCR 1963, 817.5[3]) defendant's conviction, on his plea of guilty, of breaking and entering an occupied dwelling house with intent to commit the felony of rape, contrary to MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305).
On appeal, defendant contends that the trial court erred in accepting the plea without determining that defendant knew what rape entailed and what sexual relations meant. He also contends there was error because the court failed to determine whether or not defendant had a felonious intent at the time of the breaking. Finally, defendant contends that his 14 to 15 year prison sentence violates the indeterminate sentence statute because it removes all discretion from the Department of Corrections.
It is manifest that the questions sought to be reviewed, on which the decision of the cause depends, *521 are so unsubstantial as to need no argument or formal submission.
Defendant does not contend that he did not understand the nature of the accusation or that he was unaware of the meaning of the phrase "sexual relations". Nor is there anything in the record to indicate to the trial court that the defendant was unaware of the meaning of the words and phrases which he used to describe his conduct.
Before accepting a plea of guilty, it is not necessary that the trial court explain each element of the crime to the defendant, People v. Melvin (1969), 18 Mich. App. 652, or that defendant acknowledge in his own words each and every element of the offense, People v. Donald T. Moore (1970), 21 Mich. App. 150. It is necessary only that the trial court reasonably ascertain the truth of the plea. People v. Bartlett (1969), 17 Mich. App. 205. We are satisfied from the record in this case that there is a substantial factual basis for the plea.
Finally, the sentence in this case was imposed within the trial court's sound discretion in accord with his evaluation of the defendant as an individual. See People v. Lessard (1970), 22 Mich. App. 342. The sentence does not prohibit an exercise of discretion by the Department of Corrections.
Motion to affirm is granted.